Title: 49. A Bill for Unlading Ballast and Burial of Dead Bodies from on Board Ships, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the court of every county, adjacent to any navigable river or creek, shall from time to time, as vacancies happen, appoint one or more ballast masters, residing near to the places where vessels usually ride in such river or creek, to be overseers and directors of the delivery and unloading of ballast from on board any ship or vessel within a certain district, to be by them ascertained.
Every ballast master so appointed, upon receiving notice from the master or chief officer, on board of any ship or vessel within his district, that ballast is to be discharged from such vessel shall go on board the same and attend until the whole ballast is delivered, which he shall see brought on shore and laid at some convenient place near the vessel, where it may not obstruct navigation nor be washed into the channel; shall thereupon give such master or officer a certificate that the ballast hath been duly unladen from such vessel.
Every ballast master failing to do his duty, according to this act, shall forfeit twenty pounds for each default, in which case, or if there be no ballast master, the naval officer of the district, shall, under the like penalty, perform the same duty.
Every master or chief officer of a ship, or vessel, having ballast to unlade, shall give notice in writing, of the time he purposes to land the same, to the ballast master of the district; and shall produce to the naval officer, at the time of his clearing out, a certificate of his having unladen his ballast according to this act: And if any master or chief officer, on board of any ship or vessel, shall presume to land or cast over board any ballast therefrom, without giving  such notice, or contrary to the orders he shall receive from the ballast master of the district, or shall fail to produce a certificate, of his having duly landed his ballast, to the naval officer, at the time of his clearing out, he shall forfeit fifty pounds for every offence or failure; and, in any suit to be brought for the said penalty, the clerk shall indorse on the writ, that bail is to be required, and the court may rule the defendant to give special bail if they see cause so to do.
When any person shall die on board of any ship or vessel, within this state, the master thereof shall cause the dead body to be brought on shore and there buried, at least four feet deep above high water mark, or be subject to the penalty of fifty pounds; in any suit for which, the defendant may be ruled to give special bail, and the clerk shall indorse on the writ that bail is required.
